UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
UNITED STATES OF AMERICA CASE NO. 6:19-CR-00282-01
VERSUS JUDGE SUMMERHAYS
ADRIAN DANOS (01) MAGISTRATE JUDGE HANNA
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record,
and after consideration of objections filed, this Court concludes that the Magistrate
Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the
report and recommendation, Defendant’s Motion to Suppress (Rec. Doc. 27) is

DENIED.

fn
Signed at Lafayette, Louisiana, this AT day of t tru “Cc , 2020.

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JU

 
